DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 24 May 2021.  In view of this communication and the amendment concurrently filed: claims 3-4 and 11-13 were previously pending; claims 14-15 were added by the amendment; and thus, claims 3-4 and 11-15 are now pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Excerpt from the last two lines of claim 1)
“the plurality of undercuts includes a plurality of pairs of the undercuts separated by 360 degrees/the number of pole pairs of the magnetic poles of the permanent magnets.”
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been 24 May 2021 has been entered.
Response to Arguments
The Applicant’s arguments, filed 24 May 2021, have been fully considered and are persuasive.  
The Applicant’s first argument (page 6, line 4 to page 9, line 6 of the Remarks) states that independent claim 3 has been amended to recite the plurality of undercuts including a plurality of pairs of the undercuts separated by 360 degrees divided by the number of magnetic pole pairs.  This limitation, at least in combination with the recitation of an undercut interval that differs from a reference angle, is not disclosed by the prior art.  Therefore, the previous grounds of rejection have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 3-4 and 11-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, and all claims dependent thereon, the prior art does not disclose, inter alia, a brushed motor comprising a commutator including a plurality of segments insulated and separated by a plurality of undercuts, wherein when Pz is the number of the permanent magnets and N is the number of the segments, a relationship of N=Pz x K1 is satisfied, where Pz is an even number that is greater than or equal to four, K1 is a constant and is a natural number that is greater than or equal to two, and the plurality of undercuts includes at least one set of undercuts arranged at an undercut interval that differs from a reference angle θz, and the reference angle θz is specified by a relational expression of θz = (360 degrees/Pz) ± (360 degrees/2N), and the plurality of undercuts includes a plurality of pairs of the undercuts separated by 360 degrees/the number of pole pairs of the magnetic poles of the permanent magnets.
The prior art does not disclose the combination of undercuts arranged with uneven intervals, and pairs of undercuts arranged at 180 degree intervals. Further, no motivation has been found to modify the devices of the prior art to disclose both of these limitations. Therefore, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834